Barker, J.
The defendant’s statement that he would drown himself was made in private to his wife. It was relevant to his condition of mind, but was made incompetent and inadmissible as evidence in his favor by the prohibition of the statute, “Neither husband nor wife shall testify as to private conversations with each other.” R. L. c. 175, § 20, cl. 1. Fuller v. Fuller, 177 Mass. 184, and cases cited. It did not come within the reason of the exception which allows abusive language *97addressed by a husband in private to his wife to be given in evidence to show abusive treatment. See French v. French, 14 Gray, 186.

Exceptions overruled.